Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application 
	Claims 1-20 have been examined in this application. This communication is the first action on the merits. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 9, 10, 15, 17, and 18-20 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over US Patent Application Publication Number 20150269642 (“Cai”) in view of US Patent Application Publication Number 20140179231 (“Charania”). 
Claims 1, 19, and 20
	As per claims 1, 19, and 20 Cai teaches a computer-implemented method, non-transitory computer readable medium system, and system comprising: 
	implementing a program application for an entity ([0025] “the framework allows multiple independent retailers to use one common system and in some cases, a common mobile application (mobile app) may be employed on a customer device.” And, [0036] “Client devices serve as an interface allowing the entity to create a program through which the entity can receive identification information and other personal information of one or more individuals ([0033] “an electronic application for the user to fill, registering the user as a new member of a loyalty program.” [0032] “The mobile app 142 may further register a customer's loyalty program membership data into the shopping assistance system as the app is installed into the customer device. For instance, the customer's loyalty program membership data such as, for example, customer name or member ID, may be input manually by the customer.” And, [0046] “membership data such as name, membership ID, photo . . . contact number . . . shopping preferences . . . shopping lists . . . etc.” Examiner interprets the photograph of the customer as identification data (see below) and other information such as name, shopping preferences etc. as other personal information.);
and transmit customized messages to the individuals when the individuals are on a physical premise of the entity ([0047] “the presence of one or more customers whose registered customer device(s) has been detected within the shopping establishment.” And, [0045] “the location awareness module may identify a registered customer to be present in the establishment” where [0057] “image capture devices may be positioned strategically in a retail store.” And, [0050] “the product management module 128 may present one or more product informational messages to the customer . . . product informational messages may include promotional product advertisements” where “advertisement management component that may serve to present advertisements (e.g., promotions, personalized offers.” And, [0051]. And, [0055] “the product management module allows a retail personnel to present product informational messages to customers automatically . . . dashboard may include options such as auto messages folder where notifications configured in that setting may be automatically sent by shopping assistance system upon detecting a customer.” And, [0041] “the data analytics module 129 may analyze customer purchase behaviors to generate a personalized promotion.” And, [0052] “the advertisement may be . . . personalized based on customer profile.”); 
receiving identification information ([0032] “photo” used for facial recognition in [0058]) and other personal information of one or more persons through the implemented program application, wherein the identification information includes facial identification information of each person and a telephone number of each person associated with a mobile device, wherein the identification information and other personal information are provided by the persons specifically for the program to receive customized messages from the entity when they are on a physical premise of the entity ([0032] “the customer's loyalty program membership data such as, for example, customer name or member ID, may be input manually by the customer.” And, [0046] “membership data such as name, membership ID, photo . . . contact number . . . shopping preferences . . . shopping lists . . . etc.” And, [0059] “image recognition module may perform verification of a match between the captured image of the in-store customer with, for example, images from the loyalty program membership data.” And, [0055] “the product management module allows a retail personnel to present product informational messages to customers automatically . . . dashboard may include options such as auto messages folder where notifications configured in that setting may be automatically sent by shopping assistance system upon detecting a customer.” And, [0035] “promotions may be pushed to the customer device 140 based on device settings that allow the device to accept notifications.” Examiner interprets the photo as identification information that includes facial identification. See [0058] “a facial recognition algorithm may be employed to determine the identity of a customer of the captured image. Such determination may be made by, for instance, matching the captured image with images (e.g., facial images) that may be retrieved by loyalty program module, for example, from loyalty program membership data.”); 
receiving one or more frames from video cameras positioned in physical premises of the entity ([0057 “image capture devices may be positioned strategically in a retail store” and “the image recognition module may collect captured images of customers from sensors and perform face detection of the captured images of customers (e.g., detection of facial features)”. And, [0040] “Image recognition module 126 serves to perform image recognition of images captured by one or more sensors such as image recording devices, for example, CCTV.” And, [0057] “The image capture devices 160 may continuously capture images.” Examiner notes that CCTV is a video surveillance and interprets the images provided by the CCTV as frames from video cameras.”); 	
applying a facial recognition process to the received frames based on a database storing the facial identification information of the individuals in the program, wherein the step of applying determines that a person in the program is currently in one of the physical premises of the entity and identifies the person ([0057] “the image recognition module may collect captured images of customers from sensors and perform face detection of the captured images of customers (e.g., detection of facial features) . . . The image capture devices 160 may continuously capture images as it detects, for example, faces of a customer in a particular retail store.” And, [0058] “a facial recognition algorithm may be employed to determine the identity of a customer of the captured image. Such determination may be made by, for instance, matching the captured image with images (e.g., facial images) that may be retrieved by loyalty program module, for example, from loyalty program membership data.” And, [0045] “the location awareness module may identify a registered customer to be present in the establishment”);
generating a customized message using the received other personal information for the identified person ([0041] “the data analytics module 129 may analyze customer purchase behaviors to generate a personalized promotion.” And, [0052] “the advertisement may be . . . personalized based on customer profile.” And, [0050] “the product management module 128 may present one or more product informational messages to the customer . . . product informational messages may include promotional product advertisements” where “advertisement management component that may serve to present advertisements (e.g., promotions, personalized offers.” And, [0051]. And, [0055] “the product management module allows a retail personnel to present product informational messages to customers automatically . . . dashboard may include options such as auto messages folder where notifications configured in that setting may be automatically sent by shopping assistance system upon detecting a customer.”); 
transmitting the customized message to a mobile phone of the identified person, wherein the customized message is received by the identified person while he is on the premise of the entity ([0055] “the product management module allows a retail personnel to present product informational messages to customers automatically . . . dashboard may include options such as auto messages folder where notifications configured in that setting may be automatically sent by shopping assistance system upon detecting a customer.” And, [0035] “promotions may be pushed to the customer device 140 based on device settings that allow the device to accept notifications.” And, [0031] “mobile device includes, but is not limited to, a smart phone . . . a cellular device, a mobile phone.” And, ([0047] “the presence of one or detected within the shopping establishment.” And, [0045] “the location awareness module may identify a registered customer to be present in the establishment.” And, [0053] “a push notification on the user device.”).
Cai teaches transmitting customized messages ([0050]) but does not explicitly teach the following feature taught by Charania:
transmitting the messages over one or more mobile cellular wireless telecommunications network using the telephone number received for the program ([0047] “obtain the telephone number associated with user 105's user device (e.g., via manual entry by user, or via automatic retrieval from user device via PAN or wireless LAN) . . . supply the telephone number to advertising system which may then send ads, announcements or coupons to user device via cellular network (e.g., via SMS messages).”).
Therefore, it would have been obvious for Cai to include transmitting the messages over one or more mobile cellular wireless telecommunications network using the telephone number received for the program as taught by Charania so that a “[c]ellular network connection may . . . be used for receiving advertising” (Charania [0019]) allowing advertising to be delivered when the user is not actively using a mobile application. 

Claim 5
As per claim 5, Cai further teaches: 
further comprising retrieving content from a database of marketing materials or a system that is configured to generate marking content based on information in the program or received identification information and other personal information that provide context such as a shopping history of the person with the entity ([0051] “automatically present advertisements that are stored in client device 150 or in a retail operator's database.” And, [0054] “The advertisement repository may be located in . . . database.” And, [0052] “The advertisement management component may calculate a relevance score for each advertisement based on one or more scoring factors to determine the advertisements most relevant to the user. For example, scoring factors may be determined based on customer purchase history, interested indicated by the customer.” And, [0055] “the product management module allows a retail personnel to present product informational messages to customers automatically . . . dashboard may include options 

Claim 6
As per claim 6, Cai further teaches: 
instructing a separate third party system to generate and transmit the customized message to the mobile phone of identified person ([0064] “data analytics module 129 may also analyze customers past purchase behaviour and further use that information to personalize a promotion for that customer. “ And, [0038] “shopping assistance system may include . . . a data analytics module.”  And, [0060] “the shopping assistance system 120 may further suggest relevant product recommendations based on the customer's profile.” And, ([0055] “the product management module allows a retail personnel to present product informational messages to customers automatically . . . dashboard may include options such as auto messages folder where notifications configured in that setting may be automatically sent by shopping assistance system upon detecting a customer.” And, [0035] “promotions may be pushed to the customer device.” Examiner interprets the shopping assistance system as a separate third party system which generates and transmits the customized message to the mobile phone.).

Claim 9
As per claim 9, Cai further teaches: 
further comprising generating and transmitting other information about the identified person to a mobile device used by an employee of the entity ([0023] “the framework may provide the retail personnel with the customer information such as, for example, the customer's identity, profile, purchase history, and shopping list. Such customer information facilitates the retail personnel in engaging the customer with the right context (e.g., the right time, the right place, the right product recommendation, etc.).” And, [0036] “Client devices serve as an interface to send and receive information from computer system. A client device may be associated with one or more clients (e.g., retailer system operator, retail manager, retail personnel, third-party provider operators, etc.).”). 

Claim 10
As per claim 10, Cai further teaches: 
wherein the step of receiving one or more frames from video cameras positioned in physical premises of the entity include receiving one or more frames from surveillance security cameras positioned in physical premises of the entity ([0057 “image capture devices may be positioned strategically in a retail store” and “the image recognition module may collect captured images of customers from sensors and perform face detection of the captured images of customers (e.g., detection of facial features)”. And, [0040] “Image recognition module 126 serves to perform image recognition of images captured by one or more sensors such as image recording devices, for example, CCTV.” And, [0057] “The image capture devices 160 may continuously capture images.”).

Claim 15
As per claim 15, Cai further teaches: 
further comprising transmitting the received frames to a data center implementing a facial recognition process that is remote from the physical premises in which the video cameras are positioned and the step of applying a facial recognition process is performed at the data center ([0040] “Image recognition module 126 serves to perform image recognition of images captured by one or more sensors 160 such as image recording devices, for example, CCTV cameras.” And, [0006] “The framework may perform, based on one or more data sources, image recognition of a captured image of the customer.” And, [0025] “the framework allows multiple independent retailers to use one common system.” And, [0057] “the image recognition module 126 may collect captured images of customers from sensors 160 and perform face detection of the captured images of customers (e.g., detection of facial features).” And, [0031] “Computer system 102 may act as a server (e.g., cloud server) and operate in a networked environment using logical connections to one or more customer devices 140 and one or more client devices 150.” Examiner interprets a cloud server implementing the framework including the image recognition module as a system remote from the musical premises.).  


Claim 17
As per claim 17, Cai further teaches: 
wherein the facial identification information includes an image of each person ([0032] “the customer's loyalty program membership data such as, for example, customer name or member ID, may be input manually . . . the mobile app 142 may be integrated with a loyalty program manager that allows a user to enter and view membership information via a user interface.” And, [0046] “membership data such as name, membership ID, photo.” And, [0059] “image recognition module may perform verification of a match between the captured image of the in-store customer with, for example, images from the loyalty program membership data.”). 

Claim 18
As per claim 18, Cai further teaches: 
further comprising receiving the image from a mobile device of that person ([00031] “a customer device is a mobile device that includes, but is not limited to, a smart phone.” And, [0032] “the customer's loyalty program membership data such as, for example, customer name or member ID, may be input manually . . . the mobile app 142 may be integrated with a loyalty program manager that allows a user to enter and view membership information via a user interface.” And, [0046] “membership data such as name, membership ID, photo.” And, [0059] “image recognition module may perform verification of a match between the captured image of the in-store customer with, for example, images from the loyalty program membership data.”). 
2 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over US Patent Application Publication Number 20150269642 (“Cai”) in view of US Patent Application Publication Number 20140179231 (“Charania”) as applied to claim 1 above, and in further view of US Patent Application Publication Number 20200143428 (“Bennett”). 
Claim 2 
As per claim 2, Cai does not explicitly teach but Bennett teaches: 
wherein the customized message is transmitted to the mobile phone of the identified person within 1-5 minutes after receiving the one or more frames from the video cameras ([0044] “the ads may be transmitted in real-time or at other times. For example, system 100 may perform blocks 402-412 while a customer is in a geo-fenced area, but transmit the ad to that customer (or group of customers) at a later time. In such cases, the ads may be presented to the user via a mobile device or some other computing device enabled to communicate with system.”). 
Therefore, it would have been obvious for to modify the combination of Cai and Charania to include wherein the customized message is transmitted to the mobile phone of the identified person within 1-5 minutes after receiving the one or more frames from the video cameras as taught by Bennett in order to “better target specific advertisements to [a] customer” (Bennett [0031]) and allowing “the advertisements [to be] selected based upon an amount of time the customers are present in the geo-fenced area” (Bennett [0005]) resulting in increased advertisement relevance and effectiveness. 

s 3 and 16 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over US Patent Application Publication Number 20150269642 (“Cai”) in view of US Patent Application Publication Number 20140179231 (“Charania”) as applied to claim 1 above, and in further view of US Patent Application Publication Number 20170330225 (“Krosky”). 
Claim 3 
As per claim 3, Cai does not explicitly teach but Krosky teaches: 
	further comprising generating and transmitting additional messages in response to the identified person responding to the transmitted customized message ([0107] “the first advertisement is presented on the first device” and “can include a user interaction portion where a user responds to the first advertisement to produce a user response. Selection for the second advertisement can be based, at least in part, on a user response. In one example, the user chooses a second advertisement. In one example, the user produces a rating for the first advertisement 1715 and the rating is used to select the second advertisement.”). 
Therefore, it would have been obvious for to modify the combination of Cai and Charania to include further comprising generating and transmitting additional messages in response to the identified person responding to the transmitted customized message as taught by Krosky so that “selection of a second device and a second advertisement is coordinated together to improve effectiveness (e.g., how effective an advertisement is on a user)” (Krosky [0110]). 

Claim 16 
As per claim 16, Cai does not explicitly teach but Krosky teaches: 
	further comprising receiving a response to the transmitted customized message from the mobile phone of the identified person over the mobile cellular wireless telecommunications network ([0107] “the first advertisement is presented on the first device” and “can include a user interaction portion where a user responds to the first advertisement to produce a user response. Selection for the second advertisement can be based, at least in part, on a user response. In one example, the user chooses a second advertisement. In one example, the user produces a rating for the first advertisement 1715 and the rating is used to select the second advertisement.” And, [0082] “devices including . . . smart phone). 
. 

4 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over US Patent Application Publication Number 20150269642 (“Cai”) in view of US Patent Application Publication Number 20140179231 (“Charania”) as applied to claim 1 above, and in further view of US Patent Application Publication Number 20150081440 (“Blemaster”). 
Claim 4 
As per claim 4, Cai does not explicitly teach but Blemaster teaches: 
	wherein the transmitted customized message or additional messages includes a coupon code that can be redeemed at a cash register of the physical premise of the entity ([0263] “advertisements can be customized for different consumer audiences.” And, [0928] “The coupons and related push notification may be transmitted for display on an application (an “app”) hosted on the consumer's mobile device while at a retail location (where the consumer's presence at the retail location may be determined using geo-fencing).” And, [0131] “access the coupon through a mobile device app, enabling the user to redeem the coupon at the merchant, where the merchant can scan the coupon code from the user mobile device.” And, [0090] “The consumer may then use the coupon to receive a discount at a point of sale (POS) device.”).  
Therefore, it would have been obvious for to modify the combination of Cai and Charania to include wherein the transmitted customized message or additional messages includes a coupon code that can be redeemed at a cash register of the physical premise of the entity as taught by Blemaster in order “to provide a simpler, more efficient process for the redemption of manufacturers' coupons by smaller retailers” (Blemaster [0919]). 
s 7 and 8 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over US Patent Application Publication Number 20150269642 (“Cai”) in view of US Patent Application Publication Number 20140179231 (“Charania”) as applied to claim 1 above, and in further view of US Patent Application Publication Number 20170178193 (“Jagannath”). 
Claim 7
As per claim 7, Cai teaches transmitting a customized messages but does not explicitly teach the following feature taught by Jagannath: 
further comprising communicating with an enterprise system of the entity and a short message service provider system to initiate the transmission of the customized message ([0173] “the app promoter creates the SMS campaign, such as working on the ad portal of the host of the sponsored data solution, which may be hosted in the OMS cloud.” And, [0174] “the ad portal may send an SMS campaign message, including the URL for downloading the app, addressed to a target mobile user device, such as by using an SMS server . . . the SMS server sends the SMS message to a mobile user device.”).
Therefore, it would have been obvious for to modify the combination of Cai and Charania to include further comprising communicating with an enterprise system of the entity and a short message service provider system to initiate the transmission of the customized message as taught by Jagannath in order to “improve the quality of service or experience for a mobile user on a cellular network, such as using the underutilized capacity to download ad content, improve user experience for viewing ads, improve ad click-through rate and completion rate, reduce advertisement cost, improve user experiences for all users sharing the cell capacity, reduce operator network capital expenditure and operating expenditure” (Jagannath [0154]). 

Claim 8
As per claim 8, Cai teaches transmitting a customized messages but does not explicitly teach the following feature taught by Jagannath: 
further comprising communicating with an enterprise system of the entity and a short message service provider system to coordinate the two systems to cause the transmission of the customized message ([0173] “the app promoter creates the SMS campaign, such as working on the ad portal of the 
Therefore, it would have been obvious for to modify the combination of Cai and Charania to include further comprising communicating with an enterprise system of the entity and a short message service provider system to coordinate the two systems to cause the transmission of the customized message as taught by Jagannath in order to “improve the quality of service or experience for a mobile user on a cellular network, such as using the underutilized capacity to download ad content, improve user experience for viewing ads, improve ad click-through rate and completion rate, reduce advertisement cost, improve user experiences for all users sharing the cell capacity, reduce operator network capital expenditure and operating expenditure” (Jagannath [0154]). 

s 11 and 12 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over US Patent Application Publication Number 20150269642 (“Cai”) in view of US Patent Application Publication Number 20140179231 (“Charania”) as applied to claim 1 above, and in further view of US Patent Application Publication Number 20160125508 (“Carr”). 
Claim 11
	As per claim 11, Cai does not explicitly teach but Carr teaches: 
further comprising determining that the identified person made a purchase online for in-store pickup and the step of transmitting the customized message includes transmitting a customized message asking the identified person to confirm that he is on the premise for in-store pickup ([0042] “sending a request to the user to confirm whether the user will pick up the first order at approximately the first time.” And, [0021] “The notification regarding the arrival of user may be sent by kiosk 180 to transaction server. The notification regarding the arrival of user may also be sent by kiosk 180 to one or more computing devices of physical store, so that staff at physical store 170 may be informed and can start collecting and bagging/packing item(s) of the online order to deliver to user. By checking in at kiosk, user effectively confirms the pickup of the online order at the time of the check-in.”)
Therefore, it would have been obvious for to modify the combination of Cai and Charania to include further comprising determining that the identified person made a purchase online for in-store pickup and the step of transmitting the customized message includes transmitting a customized message asking the identified person to confirm that he is on the premise for in-store pickup as taught by Carr so that “so that staff at physical store may be informed and can start collecting and bagging/packing item(s) of the online order to deliver to user” (Carr [0021]) resulting in “improve[d] customer satisfaction and loyalty” (Carr [0023]).

Claim 12
	As per claim 12, Cai does not explicitly teach but Carr teaches: 
further comprising generating and transmitting other information about the identified person made a purchase online for in-store pickup to a mobile device used by an employee of the entity ([0042] “sending a request to the user to confirm whether the user will pick up the first order at approximately the 
Therefore, it would have been obvious for to modify the combination of Cai and Charania to include further comprising generating and transmitting other information about the identified person made a purchase online for in-store pickup to a mobile device used by an employee of the entity as taught by Carr so that “so that staff at physical store may be informed and can start collecting and bagging/packing item(s) of the online order to deliver to user” (Carr [0021]) resulting in “improve[d] customer satisfaction and loyalty” (Carr [0023]).

s 13 and 14 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over US Patent Application Publication Number 20150269642 (“Cai”) in view of US Patent Application Publication Number 20140179231 (“Charania”) as applied to claim 1 above, and in further view of US Patent Application Publication Number 20120130832 (“Bellamy”).
Claim 13
	As per claim 13, Cai does not explicitly teach but Bellamy teaches: 
 wherein the other personal information the identified person provided for the program includes payment method information and the step of transmitting the customized message includes transmitting a customized message asking the identified person whether a transaction on the premise should be processed using the payment method information ([0039] “the master host platform sends a payment confirmation request, which requests confirmation of the payment method and the payment amount, to the consumer mobile device.” And, [0014] “The consumer mobile device sends identification information to a master host platform. The identification information includes the terminal ID as well as a consumer mobile ID, and may further include a consumer's personal identification number.” And, [0038] “By sending the consumer response, the master host platform 100 notifies the one of the consumer mobile devices 330 of the payment authorization and provide the one of the consumer mobile devices 330 with a pro-form a receipt.”).
Therefore, it would have been obvious for to modify the combination of Cai and Charania to include wherein the other personal information the identified person provided for the program includes payment method information and the step of transmitting the customized message includes transmitting a customized message asking the identified person whether a transaction on the premise should be processed using the payment method information as taught by Bellamy in order to “support[] greater ubiquity in facilitating purchase transactions, reduce[] risks to consumers, reduce[] costs of acceptance for retailers, support[] person-to-person transactions without delays and costs associated with hardware distribution, and improve[] the quality of deliverable through reduction in complexity and points of failure” (Bellamy [0003]). 


Claim 14
	As per claim 14, Cai does not explicitly teach but Bellamy teaches: 
	further comprising transmitting another customized message including a receipt of the transaction (0038] “By sending the consumer response, the master host platform 100 notifies the one of the consumer mobile devices 330 of the payment authorization and provide the one of the consumer mobile devices 330 with a pro-form a receipt.”). 
Therefore, it would have been obvious for to modify the combination of Cai and Charania to include further comprising further comprising transmitting another customized message including a receipt of the transaction as taught by Bellamy in order to “support[] greater ubiquity in facilitating purchase transactions, reduce[] risks to consumers, reduce[] costs of acceptance for retailers, support[] person-to-person transactions without delays and costs associated with hardware distribution, and improve[] the quality of deliverable through reduction in complexity and points of failure” (Bellamy [0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication Number 20080004892 (“Zucker”) discloses a customer recognition system (CRS) operatively associated with a greeter. When a customer is recognized by the CRS, the CRS sends a message to the greeter comprising information about the customer. The greeter may then welcome the customer with a personalized greeting. 
US Patent Application Publication Number 20180374099 (“Litsur”) discloses a user transmitting an image of herself to an account management system to establish a facial template associated with the user account and subsequently identifying a user at a location from among a plurality of stored facial images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571)272-6904.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLAN J WOODWORTH, II/Examiner, Art Unit 3622                                                                                                                                                                                           

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622